Citation Nr: 1130702	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  11-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Post 911 GI Bill benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty for an unverified period of time and also had additional unverified dates of Reserves Officers' Training Corps (ROTC) in the Illinois National Guard and subsequent reserve duty.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision of the Decatur, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in June 2011 and a copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was informed that he has 19 months and 26 days of full time benefits remaining under his Post 911 GI Bill benefits.  However, the record as it stands remains insufficient to determine whether this award of benefits is the maximum allowable benefits under the law.  

The Veteran testified that he was enrolled in the Reserve Officers' Training Corps (ROTC).  To be eligible for Post 911 GI Bill benefits Veterans need service on active duty for at least 90 aggregate days after 9/10/01.  Active duty exclusions include ROTC scholarship graduate commitment.   10 U.S.C. 2107(b).  These requirements are typically five years for service academy graduates and four years for ROTC graduates.   As the Veteran served ROTC it is imperative to know when his period of ROTC ended to determine when his period of Post 911 benefits began.  

The Veteran's DD Form 214 is not of record and it is integral to the determination of the Board decision.  The Veteran's periods of service cannot be confirmed and therefore, the Veteran's period of eligibility for the Post 911 GI Bill is also indeterminate.  Furthermore, the RO has stated that the Veteran has used 28 months and four days of his education benefits under Chapter 1606 of the Montgomery GI Bill.  The record includes a Chapter 1606 award history printout which appears to indicate that benefits were paid between January 1986 and December 1988 and that period covers just over 17 months.  

Chapter 1606 benefits are only used for qualifying members of the reserve.  Chapter 1606 benefits are not payable for the same period a service member receives an ROTC scholarship.  There is no evidence of the Veteran's periods of service and therefore, no evidence of his reserve service.  VA is unable to pay benefits without eligibility information from the Veteran's reserve component.  There is also no evidence showing the school for which the Veteran used these benefits.  Furthermore, there is no form showing the Veteran's application for these benefits.  More information needs to be of record before the Board can adjudicate this claim.  Furthermore, as the Veteran does not have a representative, the VA must strive to afford the Veteran a higher degree of assistance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all attempts to verify the Veteran's service and to locate the Veteran's DD Form(s) 214 and incorporate those records with the Veteran's record.  If the RO cannot locate the Veteran's DD Form(s) 214 it should be so stated.  

2.  The RO should obtain the Veteran's personnel records for his active duty, reserve duty and his ROTC service.  The records are to be used to determine the Veteran's periods of service.  

3.  The RO must provide a formal finding regarding use of the Veteran's Chapter 1606 benefits.   An attempt should be made to find the school where the benefits were used and any signature of the Veteran showing he knowingly utilized or applied for these benefits.  

4.  After completion of the above, readjudicate the issue of entitlement to Post 911 GI Bill benefits.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


